BY THE COURT.
The statute (29 O. L. 124) expressly provides, 747] *that the witness shall be sworn to testify the truth, the whole truth, and nothing but the truth, and he shall write his testimony, or the magistrate, or some other disinterested person shall reduce it to writing in his presence. The mayor who took this deposition certifies that the witness appeared before-him, and made oath'that his-deposition annexed, was in all respects- just and true, &c. It- is but an ex parte affidavit, drawn up without the- solemnity of an oath and sworn, to he true. In this way we have no certainty of getting all the witness knows, or anything more than the party calling him wishes him to say. The intention of the statute is that the witness whose deposition is taken shall he first sworn; and-then relate his story, under the obligation to tell not only the truth, but the whole truth. If a witness were to tell His st'ory to tile court, *775•and afterwards swear that what he said was in all' respects true, it would be at once seen to be wrong.
The exceptions are allowed.